ALLOWABILITY NOTICE
1.	This Allowability Notice is in response to Applicant’s Amendments and Remarks filed on 03/17/2022, which have been entered. As filed by Applicant: Claims 13-24 are pending. Claims 13-14, 17-19, 21-22 are currently amended. 

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	The objection to claims 13, 17-18 and 21-23 are withdrawn in view of Applicant’s Amendments to each of the claims.

Response to Arguments
4.	Applicant’s arguments, filed 03/17/2022, with respect to the Office’s rejection of claims 13-24 under 35 U.S.C. 103 set forth in the Non-Final Rejection dated 12/17/2021, have been fully considered and are persuasive.  The prior art rejection of the claims has been withdrawn. 

Response to Remarks
5.	Examiner Hammer called Attorney Siminski on 06/08/2022 for more information about the pictures in Appendix A filed with Applicant’s Remarks on 03/17/2022. Less-pixelated/clearer pictures were emailed to Examiner Hammer for consideration, but the pictures are still very hard to interpret. In the email, Attorney Siminski wrote that the very last word on pg. 1 should say “increases” (not “decreases”). By phone, Attorney Siminski explained that the lower/thicker white line shown on the computer screen in each photo on pg. 2 (above the hp logo) is the “transparent layer” and the upper, thin grayish layer in each photo is the “coating layer”; each layer is defined by claim 13. 
The emailed photos still do not clearly show the lack of pattern for the two thinnest coating layers (86 nm & 127 nm) and pattern with thicknesses outside of the claimed range (196 nm & 313 nm & 305 nm), as alleged by Applicant. However, even without a clear showing in the pictures of Appendix A, the Examiner determined that the electrically conductive multilayer film, with the specifically claimed combination of features, is allowable over the prior art. See the Reasons for Allowance below.


Examiner’s Amendment
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 13, line 11, change “…a copolymer, wherein one of the” to “…a copolymer wherein one of the” [Delete the comma after ‘copolymer’].

Allowable Subject Matter
7.	Claims 13-24 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: Upon further consideration, the instant claims are allowable over the closest related references, Allemande et al. (US 2014/0202738 A1), Brown (US 2013/0050113 A1), and Luo et al. (US 2005/0209392 A1), already of record, for the detailed reasons presented in Applicant’s Remarks filed on 03/17/2022.
In agreement with Applicant’s arguments, the prior art of record does not teach, disclose or reasonably suggest an electrically conductive multilayer film comprising (1) a non-conductive base layer, (2) a transparent layer comprising a transparent conductor material and a conductive high aspect ratio molecular structure (HARMS) network comprising carbon nanostructures, and (3) a coating layer formed by a transparent dielectric material that is polyvinylidene chloride (PVDC), poly(methyl methacrylate) and/or a copolymer containing a vinylidene chloride monomer, wherein the coating layer has a thickness of 50-150 nm, as required by independent claim 13.
There would have been no motivation to one of ordinary skill in the art based upon the disclosures of Allemande, Brown and/or Luo to arrive at the claimed electrically conductive multilayer film, or method for producing the same, as a whole with its required combination of features. 
Further, one of ordinary skill in the art would not find the instantly claimed electrically conductive multilayer films [claims 13-21], methods for producing [claims 22-23] and touch sensing devices [claim 24] comprising multilayer films to be obvious variations of the prior art. In light of the above discussion, and the unique combination of each and every specific element stated in the claims, it is evident as to why the present claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        June 13, 2022